Case 18-15957-VFP             Doc 211       Filed 12/13/18 Entered 12/13/18 11:21:23                       Desc Main
                                           Document      Page 1 of 6



 COLE SCHOTZ P.C.
 Court Plaza North
 25 Main Street
 P.O. Box 800
 Hackensack, New Jersey 07602-0800
 Stuart Komrower, Esq.
 skomrower@coleschotz.com
 Felice R. Yudkin, Esq.
 fyudkin@coleschotz.com
 (201) 489-3000
 (201) 489-1536 Facsimile
 Attorneys for Nicholas Delzotti, Chapter 7 Trustee

                                                            UNITED STATES BANKRUPTCY COURT
  In re:                                                    FOR THE DISTRICT OF NEW JERSEY
                                                            HONORABLE VINCENT F. PAPALIA
  LOTUS EXIM INTERNATIONAL, INC.,                           CASE NO. 18-15957 (VFP)
  et al.1
                                                                           (Jointly Administered)
                              Debtors.
                                                                                   Chapter 7


         APPLICATION OF NICHOLAS DELZOTTI, CHAPTER 7 TRUSTEE,
 IN LIEU OF MOTION FOR ENTRY OF A CONSENT ORDER RESOLVING SECURED
          CLAIM OF FLUSHING BANK AND FOR ESTATE CARVE-OUT

 TO:       HONORABLE VINCENT F. PAPALIA
           UNITED STATES BANKRUPTCY COURT

           Nicholas J. Delzotti (“Delzotti”), Chapter 7 Trustee (the “Trustee”) for the bankruptcy

 estates of Lotus Exim International, Inc. and the other administratively consolidated debtors, by

 and through his counsel, Cole Schotz P.C., hereby files this application (the “Application”) for

 entry of a consent order (the “Consent Order”) in the form submitted herewith by and between

 the Trustee and Flushing Bank resolving the secured clam of Flushing Bank and for an estate

 carve-out. In support of this Application, the Trustee respectfully represents as follows:

           1
           The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal identification
 number are: Lotus Exim International, Inc. (9129), Lotus Marble & Granite, Inc. (1355), Perfect Marble & Granite,
 Inc. (5625), Elegant Marble & Granite, Inc. (6708), Lotus Natural Stone, LLC (7701), and Majestic Granite &
 Marble, Inc. (1176).



 43488/0007-16569576v1
Case 18-15957-VFP            Doc 211     Filed 12/13/18 Entered 12/13/18 11:21:23            Desc Main
                                        Document      Page 2 of 6



               I.        JURISDICTION, VENUE AND STATUTORY PREDICATES

          1.        This Court has jurisdiction over the Application pursuant to 28 U.S.C. §§ 1334

 and 157(b). This is a “core” proceeding pursuant to 28 U.S.C. § 157(b)(2).

          2.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.        The statutory bases for the relief requested herein are sections 105(a), 506 and

 506(c) of the Bankruptcy Code and Rule 9021-1(b) of the Local Rules of the United States

 Bankruptcy Court for the District of New Jersey (the “Local Rules”).

                                       II.      BACKGROUND

 A.       The Chapter 7 Cases

          4.        On March 27, 2018, Lotus Natural Stone, LLC (“Lotus Natural Stone”) and

 certain affiliates (collectively, the “Debtors”) filed voluntary petitions for relief under chapter 7

 of the Bankruptcy Code in the United States Bankruptcy Court for the District of New Jersey.

          5.        On March 28, 2018, the Office of the United States Trustee for the District of

 New Jersey (the “U.S. Trustee”) appointed Delzotti as the Trustee in each Debtor’s case.

          6.        On May 7, 2018, the Court entered an Order [Docket No. 49] directing the joint

 administration of the Debtors’ chapter 7 cases.

 B.       Facts Relating to this Application

          7.        Lotus Natural Stone is the owner of approximately 16,050 square feet on 0.69

 acres of real property located at 16 Leliarts Lane (Block 804, Lot 2), Elmwood Park, New Jersey

 (the “Real Property”).

          8.        The Real Property is subject to a first priority Mortgage, Security Agreement,

 Assignment of Leases and Rents and all related documents dated October 21, 2013 (the

 “Mortgage Documents”) in the original principal amount of $900,000 in favor of Flushing Bank

 senior to all other consensual liens and claims with respect to the Real Property.

                                                     2
 43488/0007-16569576v1
Case 18-15957-VFP           Doc 211    Filed 12/13/18 Entered 12/13/18 11:21:23              Desc Main
                                      Document      Page 3 of 6



          9.       On May 30, 2018, Flushing Bank filed a proof of claim (Claim No. 8) asserting a

 secured claim in the amount of $792,012.99 as of that date (the “Proof of Claim”).

          10.      On August 22, 2018, the Trustee filed a Verified Motion for Entry of an Order

 Pursuant to Sections 105(a) and 363 Authorizing and Approving the Sale of Real Property of

 Lotus Natural Stone, LLC Free and Clear of Liens, Claims, Interests and Encumbrances [Docket

 No. 156] (the “Sale Motion”). Pursuant to the Sale Motion, the Trustee sought authority to sell

 the Real Property free and clear of liens, claims, interests and encumbrances including the

 mortgage lien of Flushing Bank. On September 21, 2018, the Court entered an Order approving

 the Sale Motion [Docket No. 174].

          11.      In connection with the closing of the sale of the Real Property, on October 18,

 2018, Flushing Bank provided a payoff statement to the Trustee asserting a claim of $908,378.09

 as of October 31, 2018 (the “October 31 Payoff Statement”). The closing of the sale of the Real

 Property occurred on November 20, 2018 (the “Closing Date”), at which time Flushing Bank

 was paid the sum of $786,042.34, consisting of (i) full payment of all principal, (ii) accrued

 interest at the non-default contract rate of 4% per annum (“Non-Default Interest”) through

 November 15, 2018, (iii) an escrow deficit in the amount of $3,413.68, and (iv) NSF ($50.00),

 recording ($53.00) and property inspection ($56.00) fees.

                          III.     THE PROPOSED CONSENT ORDER

          12.      The Trustee and his professionals reviewed the Proof of Claim, the October 31

 Payoff statement and the extent, validity and priority of Flushing Bank’s liens and claims.

 Although the Trustee agrees that such liens and claims are valid, perfected and nonavoidable and

 constitute first priority liens, subject only to priming statutory liens and claims, the Trustee

 asserts that the estate of Lotus Natural Stone is entitled to certain costs of administration in the



                                                    3
 43488/0007-16569576v1
Case 18-15957-VFP             Doc 211      Filed 12/13/18 Entered 12/13/18 11:21:23                       Desc Main
                                          Document      Page 4 of 6



 marketing, preservation and sale of the Real Property, including the accrual of real estate taxes.

 To that end, the Trustee and Flushing Bank engaged in settlement discussions and have agreed to

 a carve-out by Flushing Bank for certain costs and expenses of preserving and disposing of the

 Real Property under Section 506(c) of the Bankruptcy Code.

          13.      Specifically, pursuant to the Consent Order:2

           Flushing Bank shall have an allowed fully secured first priority claim in and to the
          Real Property in the amount of $908,378.09 as of October 31, 2018. Upon entry of this
          Stipulation and Consent Order, the Trustee shall make an additional and final payment to
          Flushing Bank in the total sum of $44,386.50, consisting of (i) Non-Default Interest for
          five days from November 15 through the Closing Date in the total amount of $430.71, (ii)
          default interest at the rate of 5% (notwithstanding anything to the contrary in the
          Mortgage Documents) from November 1, 2018 through the Closing Date in the total
          amount of $2,153.54, (iii) 50% of the prepayment premium under the Mortgage
          Documents in the amount of $11,413.92, (iv) 25% of accrued default interest claimed by
          Flushing Bank through October 31, 2018 in the amount of $22,193.73 and (v)
          professional fees and costs in the amount of $8,194.60.

           Flushing Bank shall provide a carve-out pursuant to Section 506(c) of the Bankruptcy
          Code from its allowed senior secured claim the sum of $81,784.00 from the proceeds of
          sale of the Real Property to be retained by the Trustee free and clear of all liens, claims
          and interests, for the benefit of the Lotus Natural Stone estate and such carve-out be and
          is hereby approved.



                     IV.        RELEF REQUESTED AND BASIS THEREFOR

          14.      By this Application, the Trustee seeks entry of the Consent Order by the Court,

 substantially in the form submitted herewith, pursuant to Local Rule 9021-1(b).

          15.      As described above, the Consent Order will resolve the secured claim of Flushing

 Bank and provide for a carve-out of $81,784.00 from the proceeds of sale of the Real Property

 for the benefit of the Lotus Natural Stone estate. The Trustee submits that approval of the



          2
            In the event that the Stipulation is not approved by the Court and becomes final and non appealable, it
 shall be null and void and the parties reserve all of their rights, claims and defenses.


                                                           4
 43488/0007-16569576v1
Case 18-15957-VFP           Doc 211    Filed 12/13/18 Entered 12/13/18 11:21:23            Desc Main
                                      Document      Page 5 of 6



 Consent Order and the relief provided therein is in the best interests of the estate of Lotus

 Natural Stone.

                                          V.       NOTICE

          16.      Notice of this Application will be provided to: (i) counsel for Flushing Bank and

 (i) those parties who have filed a notice of appearance and request for service of pleadings in

 these Chapter 7 Cases pursuant to Fed. R. Bankr. P. 2002. In light of the nature of the relief

 requested herein, the Trustee respectfully submits that no other or further notice is required.




                                                    5
 43488/0007-16569576v1
Case 18-15957-VFP        Doc 211    Filed 12/13/18 Entered 12/13/18 11:21:23            Desc Main
                                   Document      Page 6 of 6



          WHEREFORE, the Trustee respectfully requests that this Court enter the proposed

 Consent Order submitted herewith, and grant the Trustee such other and further relief as the

 Court deems just and proper.


                                             COLE SCHOTZ P.C.
                                             Attorneys for Nicholas Delzotti, Chapter 7 Trustee


                                             By:     /s/ Stuart Komrower
                                                     Stuart Komrower, Esq.
 DATED: December 13, 2018                            Felice R. Yudkin, Esq.




                                                 6
 43488/0007-16569576v1
